Citation Nr: 1504045	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for a disability of the right leg/thigh.

6.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating in excess of 10 percent for left knee subpatellar tendonitis.

8.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.

9.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain.

REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from May 1995 to September 1995 and from March 1996 to October 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has a number of other claims on appeal before the Board which are addressed under separate cover. See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(10)(a)(7).

The issues of service connection for a disability of the right leg/thigh; and initial ratings in excess of 10 percent for PTSD, left knee subpatellar tendonitis, right ankle sprain, and left ankle sprain are REMANDED to the Appeals Management Center (AMC) for further development.


FINDINGS OF FACT

1.  The Veteran does not have Meniere's disease.

2.  The Veteran does not have  hypertension.

3.  The Veteran does not have heart disease.

4.  The Veteran does not have IBS.  

5.  The Veteran has a left ear scar with crusting which is attributable to service.    


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

3.  Heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

4.  IBS was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

5.  A left ear scar with crusting was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in December 2011 and May 2012 letters letter prior to the initial adjudication of the claim, and also later in a June 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, hypertension and valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Veteran has submitted claims for hypertension, heart disease, and IBS.  Although there were no inservice diagnoses, since the Veteran made complaints of these claimed disabilities, he was afforded VA examinations in July 2012.  The VA examiners concluded that the Veteran has never had and does not currently have any of the claimed disabilities.  See VA examination reports dated in July 2012.  With regard to Meniere's disease, the Veteran was afforded VA examinations in July and September 2012.  It was noted that the Veteran had previously undergone a left tympanoplasty with mastoidectomy during service.  Currently, the Veteran has residual hearing loss and otitis media which are service-connected, as well as a scar of the left ear with crusting which are both related to the surgery.  Meniere's disease was not present.  

The Board attaches significant probative value to the VA examiners' opinions, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis with regard to hypertension, heart disease, IBS, and Meniere's disease included consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiners based the opinions on a review of the record, but also on the Veteran's history as recounted by him and as shown in the record, plus personal examination of him.  Hence, there were multiple supporting bases of the opinion.  Further, the subsequent clinical records do not reflect any diagnoses of support the claims.

The Board finds that the VA examiners' opinions are more probative than the Veteran's personal assertions to the contrary because the examiners have medical expertise that the Veteran does not possess.  He is not competent to ascribe any symptoms to a particular diagnosis or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes there is no present hypertension, heart, IBS or Meniere's disease disability.  Absent a current diagnosis, service connection is not warranted for any of these claimed disorders.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, as a VA examiner determined that the Veteran's inservice left ear surgery resulted in a scar with crusting, service connection is warranted for such.  



ORDER

Entitlement to service connection for Meniere's disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for IBS is denied.  

Entitlement to a left ear scar with crusting is granted.  


REMAND

With regard to the claim for a disability of the right leg/thigh, VA clinical records dated September 14, 2012 identified a skin lesion/skin disorder in that area.  As such, a VA examination should be conducted to address whether any current disability is related to service.

Subsequent to the September 2012 statement of the case addressing the higher rating issues, additional evidence has been added to the record with regard to PTSD, the left knee, and the ankles.  The Veteran has received regular VA treatment as shown in the outpatient clinical records.  In addition, there are orthopedic records including physical therapy notations for the left knee and ankles.  Further, the December 2012 evaluations included both psychiatric and orthopedic findings.  In light of the additional medical records, the AOJ must initially reconsider those issues prior to Board adjudication since the Veteran did not waive that initial review.  In that regard and also as due to these records, current VA examinations should be conducted to assess the current level of severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Update the VA medical records of the Veteran from the VA Nebraska-Western Iowa Health Care System.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability of the right leg/thigh including any skin disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current disability of the right leg/thigh including any skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should specifically address any current skin disorder to include lesions.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected left knee and ankle disabilities.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

With regard to the left knee, the examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should indicate whether the service-connected left knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the left knee joint.  

The examiner should indicate if the Veteran has ankylosis of the left knee.  

With regard to each ankle, the examiner should perform range of motion findings and report if the Veteran has moderate or marked limitation of motion.

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the current extent of his service connected PTSD.  The record should be made available to and reviewed by the examiner.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) and explain the significance of the score.  

All findings, conclusions, and opinions must be supported by a clear rationale.

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record with consideration of the evidence which has been added to the appeal since each issue was last addressed in a statement of the case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


